Citation Nr: 1433829	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-15 304A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel





INTRODUCTION

The Veteran served on active duty from November 14, 1969, to April 5, 1972; he had 11 months and 15 days of other service.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the VA RO in Boise, Idaho, which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss and service connection for tinnitus.  

In July 2012, the Board issued a decision denying service connection for hearing loss of the right ear; however, the Board remanded the Veteran's claims of entitlement to service connection for left ear hearing loss and tinnitus for further evidentiary development.  Following the requested development, the VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in December 2012.  As discussed in further detail below, the Board finds that there was substantial compliance with the terms of the July 2012 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Left ear hearing loss was not manifested during the Veteran's active duty service or for many years thereafter; nor is left ear hearing loss otherwise causally related to the Veteran's military service.  

2.  Tinnitus was not manifest in military service and is not attributable to the Veteran's military service.  


CONCLUSIONS OF LAW

1.  The Veteran does not have left ear hearing loss that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).  

2.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).   

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in March 2008 from the RO to the Veteran which was issued prior to the RO decision in July 2008.  An additional letter was issued in July 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to the claims decided herein has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of these claims.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded VA examinations on the issues decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examinations afforded the Veteran are adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  They were conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, examined the Veteran, and provided explanations for their conclusions.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Background

The Veteran served on active duty from November 1969 to April 1972.  The records indicate that his military occupational specialty was that of a field artillery unit commander.  On the occasion of an Officer Candidate School medical examination in October 1968, clinical evaluation of the ears was normal.  An audiometric examination revealed pure tone thresholds of 5, -5, -5, 0, 5, and 20 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels, respectively.  An audiometric examination, in July 1969, revealed pure tone thresholds of 5, 5, 5, and 5 decibels in the left ear at the 500, 1000, 2000, and 4000 Hertz levels, respectively.  On the occasion of a separation examination in February 1972, an audiometric examination revealed pure tone thresholds of 0, 0, 0, 5, 5, and 25 decibels in the left ear at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz levels, respectively.  A clinical evaluation of the ears was normal.  The service treatment records (STRs) are completely silent for any complaints of or diagnoses of left ear hearing loss or tinnitus.  

The Veteran's claim of entitlement to service connection for hearing loss and tinnitus (VA Form 21-526) was received in March 2008.  Submitted in support of the claim were reports of private audiograms conducted in May 2005, June 2006 and December 2007.  The audiological evaluation in May 2005 reported findings of tinnitus and mild to moderately severe high frequency sensorineural hearing loss.  In June 2006, the Veteran reported a worsening of his tinnitus; it was noted that hearing was stable.  When seen in December 2007, it was noted that tinnitus was worsening in both ears, and the Veteran had slightly decreased hearing in his ears.  

The Veteran was afforded a VA audiological examination in June 2008.  At that time, it was noted that the Veteran's exposure was with missiles, turbines and artillery training.  He did report that they wore hearing protection devices during his military service.  His civilian employment was office work for the Ford Motor Company and there was no noise.  Recreational hobbies included fishing where ear protection was not necessary.  The Veteran also reported a family history of hearing loss in that the Veteran's father, which was reportedly with age and history of noise exposure.  The Veteran reportedly spoke with a physician during his active duty service regarding his tinnitus, but reports that it was a telephone conversation.  The Veteran reported that he cannot hear his wife if she is not directly in front of him or next to him.  He has trouble in crowds and in meetings and needs to see the speaker in order to understand.  The onset of hearing loss was reportedly during active duty service.  The Veteran also reported constant bilateral tinnitus that is a high-pitched ringing.  The tinnitus reportedly started during military service, but subsided; the tinnitus returned approximately 31/2 years ago.  

Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
20
30
LEFT
10
5
10
10
45

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  The examiner stated that the Veteran has hearing within normal limits from 500 to 3000 Hz sloping to a mild hearing loss at 4000 Hz only for the left ear.  The examiner noted that the Veteran had hearing within normal limits at the time of separation from active duty.  No complaints of tinnitus were documented in the service treatment reports.  The examiner concluded that the Veteran's current hearing is less likely than not related to his active duty noise exposure.  The examiner also concluded that the Veteran's current tinnitus was less likely than not related to active duty noise exposure.  

Another VA Audiological examination was conducted in July 2012.  The Veteran reported that he started to experience tinnitus 6 to 7 years ago.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT





LEFT
10
5
10
20
50

Speech audiometry revealed speech recognition ability of 96 percent in the left ear.  

The pertinent diagnosis was sensorineural hearing loss in the frequency range of 500 to 4000 Hz levels.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that review of the claims folder shows no clinically significant change in his hearing threshold level in comparing the enlistment audiogram to the discharge audiogram.  The examiner also noted that hearing loss was not shown on the separation audiogram for either ear; he explained that a 5-decibel difference from 20 to 25 dBHL at 6000 Hz does not constitute a clinically significant threshold shift.  The examiner opined that the Veteran's tinnitus was less likely than not associated with the hearing loss; he also stated that tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that there was no record of tinnitus during military service and no hearing loss was shown at the conclusion of military service.  

III.  Analysis

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

In addition, the law provides that, where a veteran served on active military service and certain chronic diseases, such as an organic disease of the nervous system (to include sensorineural hearing loss), become manifest to a degree of 10 percent within one year from the date of termination of qualifying service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

A.  Left ear hearing loss

After a review of the evidence of record the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  

While the Veteran indicates that exposure to noise from missiles, turbines and artillery training contributed to his left ear hearing loss, the service treatment records are completely silent for any complaints of or treatment for left ear hearing loss.  Furthermore, the separation physical, in February 1972, noted the Veteran's ears were normal.  The first objective clinical documentation of left ear hearing loss is dated in May 2005, over 33 years after service separation.  The Board must note the lapse of many years between the Veteran's separation from service and the first diagnosis of left ear hearing loss.  The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

In addition, while the Veteran has a current diagnosis of sensorineural hearing loss in the left ear, there is no competent evidence indicating that there is a relationship between the Veteran's current left ear hearing loss and active service.  The only medical opinion regarding a nexus to military service is the negative opinion provided by the VA examiners.  The Veteran has not submitted any credible and competent evidence of a nexus to service.  Rather, the competent medical opinion of record dissociates the Veteran's service from the onset of his left ear hearing loss.  Significantly, following his VA examination in June 2008, the VA medical examiner stated that the Veteran's hearing loss was less likely than not related to his active duty noise exposure.  The examiner noted that the Veteran had hearing within normal limits at the time of separation from active duty.  More recently, in July 2012, the VA examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The examiner noted that review of the claims folder revealed no clinically significant change in the Veteran's hearing threshold level in comparing the enlistment audiogram to the discharge audiogram.  The examiner observed that hearing loss is not shown on the separation audiogram for either ear; he explained that a 5-decibel difference from 20 to 25 dBHL at 6000 Hz in the left ear did not constitute a clinically significant threshold shift.  

Absent competent evidence establishing a link between current hearing loss and service, the Veteran's claim for service connection for left ear hearing loss cannot be granted.  Again, there is more than a 33-year gap between the Veteran's discharge from service and the first objective evidence of a disability.  The Veteran's statements for treatment purposes place the onset of noticeable hearing loss years after service and there is no competent evidence linking the remote onset to an in-service event.  Rather, the only competent opinion addressing the origin of the disability is a negative opinion.  Accordingly, for the reasons stated above, the Board finds that the preponderance of the evidence is against the claim of service connection for left ear hearing loss.  See Gilbert, 1 Vet. App. at 55.  

The Board acknowledges the Veteran's assertions that he was exposed to loud noises in service, which he claims caused his left ear hearing loss.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); also see Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Relating noise exposure in service, however, to a current hearing loss disability, especially with a lengthy gap in the medical record and a delay in a noticeable loss, requires opinion evidence from experts with medical training, and is not subject to lay assessment.  The Board finds the opinion of the VA examiner to be more persuasive than the Veteran's lay assertions.  

Accordingly, the Board does not find that the Veteran's left ear hearing loss has been present since active service and further finds that the competent medical evidence weighs against finding a relationship between current left ear hearing loss and the Veteran's period of active service, to include in-service noise exposure.  The Veteran has not submitted any evidence to contradict the VA examiner's opinion.  As such, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule is not helpful to this claimant.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.  

B.  Tinnitus

The Veteran is seeking service connection for tinnitus, which he believes developed as a consequence of military service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.  

As noted above, the Veteran's military personnel records indicate that he was a field artillery unit commander.  Consequently, the Board accepts that the Veteran was exposed to noise in service and has currently has tinnitus.  However, the available STRs are negative for any complaints or findings of tinnitus.  The separation examination report, prepared in February 1972, shows that the Veteran's ears were normal.  The first objective documentation of tinnitus is dated in May 2005, over 33 years after the Veteran's service separation.  The Board must note the lapse of many years between his separation from service and the first indication of tinnitus.  (The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).)  

In addition, while the Veteran has a current diagnosis of tinnitus, there is no reliable evidence indicating that there is a relationship between the Veteran's current tinnitus and active service.  Rather, following a VA examination in June 2008, the VA audiologist opined that the Veteran's current tinnitus is less likely than not related to active duty noise exposure.  More recently, in July 2012, a VA audiologist concluded that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  The examiner explained that there was no record of tinnitus during military service and no hearing loss was shown at the conclusion of military service.  The Board recognizes that the Veteran states that he has tinnitus which is due to noise exposure in service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, the Board finds the opinion of the VA audiological examiner to be more probative than the Veteran's lay opinion and consistent with the record.  

To the extent that the Veteran has suggests that he has had tinnitus since service, the Board finds such report to be incredible.  As noted above, he did not report any tinnitus in service.  The Court has established that symptoms, not treatment, are the essence of continuity of symptomatology.  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  It is noteworthy that, at the time of the VA examination in July 2012, the Veteran reported that his tinnitus began about 6 or 7 years earlier rather than an in-service onset (he was discharged from service in April 1972).  The Board finds that the history provided to the examiner in the context of a medical evaluation more credible than any history given in the context of the Veteran's pursuit of monetary benefits.  

The Board also acknowledges the Veteran's contention that his tinnitus is related to in-service noise exposure.  In this regard, lay testimony is considered competent evidence with regard to matters within the observation and personal knowledge of the person providing the testimony, such as the claimant's symptoms and medical history.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (holding that lay evidence can be competent with respect to both the diagnosis and the etiology of a disability).  However, lay testimony is not competent to prove that which would require specialized knowledge or training.  See Layno, 6 Vet. App. at 470; 38 C.F.R. § 3.159(a) (2).  Here, although the Veteran is competent to report the history of his tinnitus, the Board finds that whether it is related to in-service noise exposure is a determination that is too medically complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77, n.4 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature").  Because the Veteran, as a lay person, has not been shown to have such medical training, education, or experience, the Board finds that his assertion that his tinnitus was caused or aggravated by in-service noise exposure is not competent and therefore is outweighed by the audiologist's findings to the contrary in the July 2012 VA examination report.  See id. at 470-71.  

In summary, there is no persuasive evidence of tinnitus beginning in service and no competent evidence attributing tinnitus to service.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Accordingly, service connection is denied.  


ORDER

Service connection for left ear hearing loss is denied.  

Service connection for tinnitus is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


